Title: To Benjamin Franklin from Madame Brillon, [26 April? 1778]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Ce dimanche matin [April 26?, 1778]
Madame brillon fait dire a son chér papa, qu’il lui sera impossible d’allér mardi disnér chés madame du tartre, sa petite est trop malade pour espérer qu’elle soit tout a fait bien mardi. Monsieur Brillon a encore la goutte; si le papa veut, madame Brillon ecrira a madame dutartre pour reméttre cétte partie au mardi 5 may; ou au mércredi 6 may; madame Brillon qui a le plus grand désir de passér cétte journée avéc son chér papa le prie de vouloir bien lui écrire si sa proposition lui convient et lequel des deux jours qu’elle indique lui conviendra le mieux.
 
Addressed: Monsieur Franklin / A Passy
